Citation Nr: 1216877	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  06-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus and to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968, to include a tour in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.  

In April 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record. 

In June 2010, the Board modified the issue as a service connection claim for a disability manifested by foot pain and numbness and tingling of the bilateral lower extremities, to include plantar fasciitis and peripheral neuropathy of the lower extremities, pursuant to Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Board then remanded the claim for a VA examination addressing the etiology of the Veteran's complaints.  An examination was provided in October 2010.  Subsequently, the RO granted service connection for plantar fasciitis in a September 2011 rating decision.  The Veteran did not appeal either the initial disability rating or the effective date assigned for the plantar fascitis.  However, the issue of service connection for peripheral neuropathy of the bilateral extremities was denied and thus remains on appeal.

The issues of entitlement to service connection for a low back disorder and entitlement to an increased rating for headaches resulting from a head injury, rated as 10 percent disabling, have been raised by the record via statements submitted on an October 2011 VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  Resolving reasonable doubt in his favor, the Veteran's peripheral neuropathy, was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was incurred in the active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the left lower extremity was incurred in the active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  In view of the Board's favorable decision to grant service connection for peripheral neuropathy of the bilateral lower extremities, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

II. Pertinent Law and Regulations

The Veteran asserts that his current peripheral neuropathy of the bilateral lower extremities is due to his active military service, to include his in-service herbicide exposure from his tour in the Republic of Vietnam.  Alternatively, the Veteran claims that his current peripheral neuropathy of the bilateral lower extremities is due to his already service-connected Type II diabetes mellitus.

Service connection is granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is also applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disorder during his active military service, or during an applicable presumptive period, and still has such disorder.  Such evidence must be medical unless it relates to a disorder as to which, under the United States Court of Appeals for Veterans Claims (Court) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disorder noted during the active military service is not shown to be chronic, then generally a showing of continuity of symptomatology after the active military service is required for a grant of service connection.  38 C.F.R. § 3.303(b). 

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Here, organic diseases of the nervous system, such as peripheral neuropathy, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after the military discharge.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as acute and subacute peripheral neuropathy, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in the Republic of Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

VA regulations state that, for the purposes of 38 C.F.R. § 3.309(e), the term "acute and subacute peripheral neuropathy" means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, a veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during his or her active military service.  38 C.F.R. § 3.307(a)(6)(ii).  

Regarding secondary service connection, pursuant to 38 C.F.R. § 3.310(a) (2011), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting the requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, a veteran must show: (1) the existence of a current secondary disorder; (2) the existence of a service-connected disability; and, (3) evidence that the service-connected disability proximately caused the secondary disorder.  38 C.F.R. § 3.310(a).  A veteran may also establish secondary service connection by demonstrating that his current (secondary) disorder became aggravated or worsened by the already service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310 (a) ").  If a veteran succeeds in establishing service connection for a secondary disorder, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (determining that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that the herbicide presumption does not apply to the Veteran because he does not have the specific type of peripheral neuropathy required - acute and subacute.  Instead, he was diagnosed with "hereditary and idiopathic peripheral neuropathy" in a September 2011 private treatment record.  All of the other medical records diagnose the Veteran with peripheral neuropathy, but not with acute or subacute peripheral neuropathy.  Further, his peripheral neuropathy did not become manifest to a degree of 10 percent or more within a year after the last date the Veteran was exposed to an herbicide agent during military service, which in this case would be 1968.  Moreover, the neuropathy did not begin within weeks or months of exposure as required for the acute and subacute neuropathy.  The medical treatment records do not document a diagnosis of peripheral neuropathy in 1968 or within one year of 1968.  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption.  38 C.F.R. § 3.307(a)(6)(ii).  

However, the Board finds that the Veteran's claims can be granted on a direct service connection basis.  See Combee, 34 F.3d at 1043.

Reviewing the Veteran's service treatment records (STRs), in a November 1965 service pre-enlistment medical examination report, the examiner did not note any abnormality involving the Veteran's lower extremities.  There are no complaints of or treatment for peripheral neuropathy of the bilateral lower extremities in the STRs.  In an October 1968 service discharge examination, the examiner did not note any abnormality involving the Veteran's lower extremities.  The Veteran's military service ended in October 1968.

Post-service, in a March 1969 private treatment record, an examiner noted that the Veteran complained of foot pain.  Upon examination, the examiner noted that an X-ray revealed no evidence of fractures to the left and right foot.  The examiner noted redness, fungus infection, "oozing," and an acute form of dermatitis.  The conclusion was sign of a pinched nerve and poor circulation.

An October 1992 private treatment record shows the Veteran reported that he had experienced bilateral heel pain for the past five years.  He stated that the pain was localized at the bottom of the heel.  He also reported pain in the left second toe for the past couple of years.  He indicated that this pain was evanescent, being there one day, but not there the next.  He had no neurological symptoms of the toe.  The examiner diagnosed bilateral plantar fasciitis and left forefoot pain of unknown etiology.  The examiner indicated that this may have been related to a forme fruste of a neuroma. 

A May 1999 private treatment record shows the Veteran reported pain in his right heel.  He indicated that, approximately 20 years prior, he had developed intermittent symptoms localized to the plantar aspect of the right heel.  He stated that, two months ago, he developed an insidious progressive worsening of the symptoms related to the right heel, but denied experiencing any redness, swelling, or bruising associated with the heel.  He denied any proximal radiation of the right heel symptoms.  After the examination, the examiner's diagnoses were chronic plantar fasciitis at insertion of the right foot; possible heel spur syndrome right; medial calcaneal nerve branch neuralgia of the right heel; and, bilateral pes planus deformity.

A June 2004 VA treatment record shows that the Veteran reported having right and left hip pain on and off.  He noted that it felt like numbness and burning.  Following a physical examination, the diagnosis was right hip pain. 

In a July 2004 VA treatment record, the Veteran reported spraining his right ankle after his right leg gave out from under him two days prior to examination.  After an examination, the diagnosis was right ankle sprain. 

In an August 2005 statement, the Veteran reported that, over the past 30 years, he had experienced pain, numbness, tingling, and muscle weakness in his feet, not knowing that the disorder could be related to Agent Orange exposure.  He stated that he first went to a podiatrist for this disorder in 1972, but the office had moved and he did not know where to find the records.  He also indicated seeking help from Dr. C.K.H., but indicated that he was retired.  He reported that this pain, tingling, and muscle weakness in the feet would vary during the day.  He stated that he had trouble walking in the morning.  Sometimes, the pain and numbness in his feet would increase during the day, causing his back to hurt.  He also stated that he had twisted his right or left ankle six times in the past thirty years.

At an April 2006 VA medical examination, the examiner noted that she did not have the claims file available for review at the time of examination.  She indicated that the Veteran reported being diagnosed as a diabetic two years prior to examination.  The Veteran recalled experiencing pain and burning in his right leg since 1968 when he was walking in the water paddies of Vietnam.  He stated that this condition would come and go, usually every six months, and would last about a week.  He indicated that the condition would be alleviated by rest and exacerbated by standing.  He reported that it occurred mostly on the bottom of his foot in the area of L5-S1.  He would not treat this disorder, but would use crutches.  He stated that, if the foot began to hurt, he had a tendency to turn his ankle and fall.  As such, he stated that the disorder caused weakness and functional loss.  In performing a neurological examination, the examiner noted that strength was 5/5 in all extremities.  Gait was normal without assistance of an ambulatory aid.  Vibratory sense was intact in all four extremities.  Deep tendon reflexes were 2+ in all four extremities.  After a physical examination, the VA examiner diagnosed Type II diabetes mellitus and plantar fasciitis, but not peripheral neuropathy. 

In an October 2006 private treatment record, an electromyography (EMG) and nerve conduction study were performed.  Following a physical examination, the private physician diagnosed "bilateral lower extremity tingling, numbness, and weakness."  The physician then determined that this disorder was "most likely" secondary to diabetic peripheral neuropathy.  

A February 2007 VA medical examination report shows the Veteran reported increased pain when he walked in the area of his heels, soles, and ankles.  He also indicated numbness lasting minutes in his right lower extremity.  He stated that he would experience shooting pains going down both legs.  He indicated that he had fallen several times due to this pain.  In her report, the examiner noted performing both a general and a neurological examination.  Upon completion of these examinations and a review of the claims file, the examiner diagnosed peripheral neuropathy.  In reviewing the evidence, the examiner stated that it was not at least as likely as not that the Veteran's peripheral neuropathy was related to his diabetes mellitus, and that the peripheral neuropathy was likely from another etiology.  In explaining this conclusion, the examiner reasoned that the Veteran's diabetes mellitus was diagnosed two years prior and had been well-controlled over that time.  As such, he had not had uncontrolled blood sugar, which would indicate that he had peripheral neuropathy due to his diabetes.  Also, the Veteran's pain was not just in the periphery of the lower extremities, but appeared to go all the way up the leg.  It also seemed to be more severe with walking and with movement of the lower extremities in certain positions.  The examiner noted that this pattern was not consistent with peripheral neuropathy due to diabetes. 

In a February 2007 private treatment record, the Veteran's private physician opined that the Veteran's peripheral neuropathy "could be" a result of his diabetes.  

In an August 2007 private treatment record, the Veteran's private physician conducted a neurological examination of the Veteran.  After the examination, the examiner diagnosed peripheral neuropathy and restless legs syndrome.  He then stated that the Veteran's "diabetes [was the] most likely etiology for the [Veteran's] peripheral neuropathy."  

In a March 2008 statement, the Veteran stated that he experienced sudden unpleasant pain and burning in his feet in Vietnam.  He indicated that the situation worsened in 1969 when he was diagnosed with nerve problems or poor circulation.  He reported that the healing process was very slow and recurred over time to the present.  

A May 2008 private treatment record shows that the Veteran had pain in his legs.  Following an examination, the examiner determined that the Veteran's leg pains were most likely secondary to his peripheral neuropathy. 

An April 2009 VA medical examination report documents the Veteran's complaints of numbness and pain in his legs all the way up to his thighs.  After an examination and a review of the claims file, the examiner diagnosed numbness and tingling and pain of the legs, dating to 1968, with an EMG determination in 2006 showing a mixed pattern of motor and sensory neuropathy of the legs.  The examiner, in his conclusion, stated that the peripheral neuropathy caused minimal physical abnormalities and was not caused by diabetes.  

The Veteran was afforded another VA examination in May 2009.  In the report, the examiner stated that the Veteran had a diagnosis of peripheral neuropathy of the lower extremities dating back to 1968.  After a physical examination, the diagnosis was peripheral neuropathy, which preceded diabetes and was not due to diabetes. 

In October 2009 and March 2010 private treatment records, the Veteran's private physician conducted a neurological examination of the Veteran.  He diagnosed the Veteran with peripheral neuropathy, "most likely" etiology secondary to the Type II diabetes mellitus.  

At an April 2010 Board hearing, the Veteran testified that he had tingling and numbing in his legs since 1968.  (Hearing Transcript, page 13).  

In a June 2010 private treatment record, the Veteran's private physician conducted a neurological examination of the Veteran.  He diagnosed the Veteran with peripheral neuropathy, "most likely" etiology secondary to the Type II diabetes mellitus.  

In October 2010, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran and a review of the claims file, the examiner determined that there was no evidence of peripheral neuropathy at the examination.  The examiner then opined that the numbness of the Veteran's thighs and buttocks was not related to his active military service.  The examiner reasoned that these symptoms were more likely related to a later development of lumbar spinal stenosis, for which the examiner noted the Veteran has a positive magnetic resonance imaging (MRI).  

In a September 2011 private treatment record, the Veteran's private physician diagnosed the Veteran with "hereditary and idiopathic peripheral neuropathy."  
In an October 2011 private treatment record, the Veteran's private physician submitted a medical opinion determining that the Veteran's Type II diabetes mellitus may have contributed to his peripheral neuropathy.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

After a careful review of the evidence of record, the Board finds that the Veteran suffers from peripheral neuropathy of the bilateral lower extremities and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced tingling and numbness in his feet and legs in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he experienced tingling and numbness in his feet and legs in service and continues to suffer from these symptoms in his feet and legs after service.  While the service treatment records are negative, the Veteran is presumed to have been exposed to herbicide exposure and he indicated that his symptoms started while he was serving in Vietnam (from August 1967 to August 1968).  His records are internally consistent as findings of a pinched nerve and poor circulation of the feet are shown as early as March 1969, within one year from the Veteran's discharge from service and presumed exposure to herbicides.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that a VA physician in April 2009 had an impression that the Veteran had numbness, tingling, and pain in the legs dating to 1968 with an EMG determination in 2006 of his legs showing a mixed pattern of motor and sensory neuropathy of his legs.  Also, a VA physician in May 2009 noted that the Veteran had a diagnosis of peripheral neuropathy of the lower extremities dating back to 1968.  

Regarding the negative evidence of record, although the October 2010 VA examiner found that the Veteran's symptoms were related to his lumbar spine disability and not peripheral neuropathy, there is no reason shown to value this opinion over the other opinions of record finding that the Veteran has peripheral neuropathy.  The October 2010 examiner did not address the findings in 1969 of a pinched nerve and poor circulation of the feet, the Veteran's competent and credible complaints of symptoms in his legs and feet since 1968, or the EMG studies documented showing findings consistent with peripheral neuropathy of the lower extremities.  The probative value of an opinion that is not based on all relevant medical evidence of record is diminished.  Moreover, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board therefore finds the October 2010 VA examination to be inadequate.  Id.  Therefore, the only probative evidence of record supports the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

The Board notes that the evidence of record contains both positive and negative medical opinions regarding the relationship between the Veteran's peripheral neuropathy and his service-connected Type II diabetes mellitus.  However, the Board does not need to address these medical opinions, since the Board is granting the claim on a direct service connection basis, and not on a secondary service connection basis.  38 C.F.R. § 3.310.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence tingling and numbness in the feet and legs in service and thereafter, and a medical diagnosis of peripheral neuropathy of the bilateral lower extremities related to the complaints in service, the Board concludes that the evidence supports the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities is granted.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


